Citation Nr: 1040142	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic 
rhinitis.

2.  Entitlement to initial compensable evaluations for scars, 
residual of condylectomies of the left and right fifth toes.

3.  Entitlement to an initial compensable evaluation for herpes 
simplex virus, recurrent lesion, lower lip prior to August 18, 
2009.

4.  Entitlement to an increased rating for herpes simplex virus, 
recurrent lesion, lower lip, rated 10 percent disabling from 
August 18, 2009.

5.  Entitlement to an increased rating in excess of 10 percent 
for hyperpigmented lesions, face and right axillary region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from December 1995 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased rating for hyperpigmented 
lesions on the face and right axillary region; and granted 
service connection for allergic rhinitis with an evaluation of 0 
percent effective December 26, 2000; residual scars of 
condylectomies of bilateral fifth toes with an evaluation of 0 
percent effective May 16, 2003; and herpes simplex with an 
evaluation of 0 percent effective May 16, 2003.

In a September 2009 rating decision, the RO increased the rating 
for the herpes simplex to 10 percent effective August 18, 2009.

The issue of entitlement to an increased rating in excess of 10 
percent for hyperpigmented lesions, face and right axillary 
region is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of time covered by this appeal, 
allergic rhinitis has manifested without polyps; and with nasal 
obstruction of 50 percent on the right side, but without complete 
obstruction of either side.

2.  The scars on each fifth toe constitute separate and distinct 
disabilities.  

3.  Prior to August 18, 2009, the service-connected condylectomy 
scars of the fifth toes were superficial, stable, measured 2 
centimeters (cm) at most, caused no limitation of function, and 
were not tender or painful.

4.  From August 18, 2009, the service-connected scar of the left 
fifth toe, residual of a condylectomy, was shown to be 
superficial, stable, and painful on objective examination, 
measured 2 centimeters (cm), and caused no limitation of 
function.

5.  From August 18, 2009, the service-connected scar of the right 
fifth toe, residual of a condylectomy, was shown to be 
superficial, stable, and painful on objective examination, 
measured 1.5 centimeters (cm), and caused no limitation of 
function.

6.  Prior to August 18, 2009, the service-connected herpes 
simplex virus, recurrent lesion, lower lip manifested without 
pain or any characteristics of disfigurement and did not require 
immunosuppressive or corticosteroid treatment.

7.  From August 18, 2009, the service-connected herpes simplex 
virus, recurrent lesion, lower lip was in remission, but 
manifested with a subjective report of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6522 
(2010).

2.  Prior to August 18, 2009, the criteria for a compensable 
rating for scars, residual of condylectomies of bilateral fifth 
toes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2002 and 2010).

3.  From August 18, 2009, the criteria for a 10 percent 
disability rating, but no higher, for the fifth right toe 
condylectomy scar have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002 and 2010).

4.  From August 18, 2009, the criteria for a 10 percent 
disability rating, but no higher, for the fifth left toe 
condylectomy scar have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002 and 2010).

5.  Prior to August 18, 2009, the criteria for a compensable 
disability rating for herpes simplex virus, recurrent lesion, 
lower lip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7820 (2002 and 
2010).

6.  From August 18, 2009, the criteria for a disability rating in 
excess of 10 percent, for the herpes simplex virus, recurrent 
lesion, lower lip have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West & Supp. 2010); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's claims arise from her disagreement with the initial 
evaluations assigned following the grant of service connection 
for the disabilities on appeal.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file consist 
of the Veteran's service treatment records and post-service VA 
medical records.  The Veteran was also afforded VA examinations.  
She has not identified any outstanding records for VA to obtain 
that were relevant to the claim and the Board is likewise unaware 
of such. 

The Veteran was last afforded a VA examination for her allergic 
rhinitis in November 2003.  The Veteran's skin disabilities were 
last examined in August 2009.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  After reviewing the 
examination reports, the Board finds that these VA medical 
examinations were adequate as they were based on a physical 
examination which described the disabilities in sufficient detail 
so the evaluation for the disability will be a fully informed 
one.  The Veteran has not indicated that her allergic rhinitis or 
skin disabilities have worsened since the date of the last 
examinations, and there is no other evidence of such changes.  
The mere passage of time does not require a new examination.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

This appeal was remanded in September 2007 for additional 
development.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In accordance with the 
remand directives, the Veteran was afforded a new VA examination 
and recent VA treatment records were associated with the claims 
file.  The Board finds there has been substantial compliance with 
its remand instructions.  In light of the foregoing, the Board 
finds that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159, and that the Veteran will not be prejudiced by 
the Board's adjudication of her claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Allergic Rhinitis

Under Diagnostic Code 6522 allergic or vasomotor rhinitis may be 
rated at 10 percent where the disorder is present without polyps, 
but with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for the disorder with polyps. 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2010).

The Skin 

The criteria used to evaluate disabilities involving the skin 
were revised during this appeal.  In VAOPGCPREC 3-2000 (April 
2003), VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to whether 
the intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision should 
be applied to rate the disability for periods from and after the 
effective date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  However, none of the applicable precedent 
decisions or laws, regulations or General Counsel opinions 
prohibit the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the Veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.118 to the period on or after 
the effective dates of the new regulations.

Under the criteria in effect at the time the Veteran filed her 
claim, disfigurement of the head, face, or neck is evaluated as 
follows: with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or, with six or more characteristics 
of disfigurement (80 percent); with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features of 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or, with four or five 
characteristics of disfigurement (50 percent); with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with two 
or three characteristics of disfigurement (30 percent); and with 
one characteristic of disfigurement (10 percent).  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under Section 4.118, are: (1) scar 5 or more inches 
(13 or more cm) in length; (2) scar at least one- quarter inch 
(.6 cm) wide at widest part; (3) surface contour of scar elevated 
or depressed on palpation; (4) skin adherent to underlying 
tissue; (5) skin hypo- or hyper- pigmented in an area exceeding 
six square inches (39 sq. cm); (6) skin texture abnormal 
(irregular, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm); and (8) skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm).  Id. at Note (1). 

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion warrant a 10 
percent rating if the area or areas exceed 6 square inches (39 
sq. cm).  A 20 percent rating requires an area or areas exceeding 
12 square inches (77 sq. cm).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002). 

Under Diagnostic Code 7802, scars, other than the head, face or 
neck that are superficial and that do not cause limited motion 
warrant a maximum 10 percent evaluation if the area or areas are 
144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2002).  

Under Diagnostic Code 7803, a superficial, unstable scar warrants 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  

Under Diagnostic Code 7804, a 10 percent disability evaluation is 
warranted for superficial scars, which are painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
The 10 percent evaluation is the maximum schedular rating 
contemplated under this Diagnostic Code.  

Under Diagnostic Code 7805, other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806, or to be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

Under Diagnostic Code 7806, if the skin condition covers an area 
of less than 5 percent of the entire body or exposed areas 
affected, and no more than topical therapy is required during the 
past 12-month period, a noncompensable rating is warranted.  A 10 
percent rating is warranted if at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  A rating of 60 
percent requires that the condition covers an area of more than 
40 percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  Id.

Diagnostic Code 7820 pertains to infections of the skin not 
listed elsewhere in the rating criteria, and provides that 
disfigurement of the head, face, or neck is to be rated under 
Diagnostic Code 7800.  Scarring is to be rated under Diagnostic 
Codes 7801-7805, and dermatitis is to be rated under Diagnostic 
Code 7806, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7820.

The Board notes that the criteria for rating scars were revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 
to 7805).  The RO has applied the criteria in the September 2009 
SSOC.  Accordingly, those criteria are applicable to the claim.  

Under the 2008 revisions, Diagnostic Codes 7800-7802 and 7806 
were not changed in a manner that is outcome determinative in 
this case.  Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7806 (2010).

Diagnostic Code 7804 provides that five or more scars that are 
unstable or painful warrant a 30 percent rating, three or four 
scars that are unstable or painful warrants a 20 percent rating, 
one or two scars that are unstable or painful warrant a 10 
percent rating.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

Diagnostic Code 7805 provides that any other scars, including 
linear scars are to be rated based on any disabling effect(s).  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).


Analysis

Allergic Rhinitis

Service connection for allergic rhinitis was granted in an August 
2003 rating decision and an initial noncompensable rating was 
assigned, effective from December 26, 2000. 

The Veteran underwent a VA examination in November 2003.  She 
reported allergies and allergic rhinitis with symptoms of a runny 
nose, itching eyes and ears, sinus pressure (frontal and 
maxillary), and sneezing.  She denied any bacterial sinusitis.  
Additional symptoms included occasional crusting and headaches.  
The Veteran denied any nasal obstruction, but did report an 
occasional need for mouth breathing.  She denied any facial 
swelling, or history of nasal surgery or trauma.  On physical 
examination, the nasal examination revealed no external 
deformity.  Inspection of the internal nasal cavity revealed a 
nasal septal deviation to the right with a 50 percent decreased 
airway.  No pus, polyps, or blood was seen.  The oral cavity and 
oropharynx were clear.  The clinical impression was allergic 
rhinitis, somewhat seasonal, with multiple inhalant allergies 
under control with medical therapy. 

VA outpatient treatment records show the Veteran reported having 
itchy eyes and a sensation that her ears were full.  She denied 
having any polyps, drainage, or congestion.  When examined in May 
2003, the nares were patent and there was no septal deviation, or 
turbinate hypertrophy.

Based on the evidence, the criteria for a compensable rating have 
not been met.  The clinical evidence shows that the allergic 
rhinitis disorder is not manifested by polyps.  The evidence also 
shows that rhinitis manifests with less than 50 percent 
obstruction of the nasal passages on both sides, and without 
evidence of complete obstruction on one side.  See 38 C.F.R. § 
4.97, DC 6522 (2010).  In this regard, VA the examination in 
November 2003 reflected only a 50 percent obstruction on the 
right side.  The Board has considered the Veteran's assertions 
that an increased rating is warranted; however, the more 
probative medical evidence, which specifically addressed whether 
she has polyps and obstruction, does not show that the criteria 
for a higher evaluation are met.  

In short, the preponderance of the evidence is against an initial 
compensable rating for allergic rhinitis.  The Board further 
finds the service-connected disorder is appropriately rated under 
the criteria for allergic rhinitis as this is the diagnosis for 
the Veteran's service-connected condition.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).  Due consideration has been given to 
staged ratings; however the evidence does not show that a higher 
evaluation is warranted for any portion of the time period under 
consideration.

Skin Disorders 

VA treatment records show the Veteran reported a recurrent lesion 
on her left lower lip with reoccurrence about five times per 
year.  She reported that the site of the lesion would feel 
irritated and redden prior to the lesion occurring.  The lesion 
was examined in May 2003 during outpatient treatment.  It was 
described as a slightly hypopigmented plaque, 2 millimeters (mm) 
in diameter, less than the size of an eraser, and a flesh-covered 
raised area.  There was no open skin or bleeding.  The lesion was 
thought to be related to the herpes simplex virus.  

The Veteran underwent a VA examination in November 2003.  
Information regarding the Veteran's service-connected residual 
fifth toe scars and herpes simplex was not provided in the 
examination report.  

The Veteran underwent a VA examination in August 2009.  The 
recurrent herpes simplex virus lesion on the lower lip was noted 
to reoccur monthly or less and last one week at a time.  It was 
treated with over-the-counter remedies, including Chapstick and 
Blistex.  The Veteran reported other symptoms were dry skin and 
pain.  No systemic symptoms were noted.  On physical examination, 
the herpes simplex virus lesion on the right lower lip was noted 
to be in remission.  No functional or occupational limitations 
were identified.  

At this examination, the examiner also discussed the scars on the 
Veteran's bilateral fifth toes.  A scar was noted on the left 
fifth toe measuring 2.0 cm in length.  A scar was also noted on 
the right fifth toe measuring 1.5 cm in length.  The Veteran 
reported the scars were painful.  On physical examination, skin 
breakdown of the scars was not noted.  There was no adherence to 
the underlying skin, loss of tissue over the scars, ulceration or 
breakdowns.  The scars were noted to be superficial and without 
any edema, inflammation, keloid formation and had no other 
disabling effects.  The scars were painful.  The diagnosis was 
scars, bilateral fifth toes, residuals of condylectomies.  The 
examiner noted that the Veteran was employed full-time and her 
disabilities had significant effects on her occupational 
activities due to pain and no affect on her daily activities.

Scars, residual of condylectomies of bilateral fifth toes

Service connection for scars, residual of condylectomies of 
bilateral fifth toes was granted in an August 2003 rating action.  
A noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, effective from May 16, 2003.

Although a number of other diagnostic codes deal specifically 
with scarring, the Veteran's bilateral fifth toes scars are most 
appropriately rated under Diagnostic Code 7804.  In this regard, 
Diagnostic Code 7800 is inapplicable as it covers scars on the 
head, face, and neck only.  There has been no showing that the 
surgical scars involve underlying tissue; specifically the 2009 
VA examiner noted they were superficial, thus Diagnostic Code 
7801 which is for deep scars, is not appropriate.  Although 
Diagnostic Code 7802 applies to superficial scars that that are 
nonlinear, the area covered by scars must be 144 square inches 
(929 square centimeters), which is far larger than the area 
covered by the Veteran's scars which measure 2 cm. in length at 
most.  The older Diagnostic Code 7803 was for unstable scars, 
which is not applicable in this case.  Diagnostic Code 7805, 
which provides for rating scars based on limitation of the 
affected part, is also inapplicable as the medical evidence does 
not show, nor does the Veteran contend, that the scars over her 
bilateral fifth toes produce any limitation of function.

Under the current Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent evaluation.  Under the 
former Diagnostic Code 7804, however, superficial scars that were 
painful on examination were evaluated as 10 percent compensable.  
Accordingly, the residual scars, one on each fifth toe, should be 
rated separately pursuant to the former Code 7804.  38 C.F.R. 
§ 4.25(b).  Based on the finding upon examination in August 2009 
that both scars were painful, separate 10 percent evaluations for 
each fifth toe are warranted from August 18, 2009.

The 10 percent ratings are assigned only as of the August 18, 
2009 VA examination, as this is the first evidence indicating the 
superficial residual scars from the condylectomies were painful 
to the touch.  In the Veteran's August 2004 Substantive Appeal, 
she reported that her scars were numb; however, the Board finds 
that this symptom is not equivalent to pain, as might warrant a 
compensable rating under Diagnostic Code 7804 for a superficial 
scars painful on examination.  

The 10 percent rating is the maximum evaluation possible under 
the old Diagnostic Code 7804.  A higher rating of 20 percent 
under the revised Diagnostic Code 7804 requires three or four 
scars that are unstable or painful.  The Veteran is not shown to 
have more than two scars, so a higher rating of 20 percent under 
the revised criteria is not warranted.  As such, separate 10 
percent ratings, and no higher, are awarded for the left and 
right fifth toe condylectomy scars from August 18, 2009.  The 
Board has determined that a staged rating is warranted as the 
evidence prior to August 18, 2009, does not show that compensable 
ratings are warranted for any period of time therein.  See 
Fenderson, 12 Vet. App. at 125-26.  



Herpes simplex virus, recurrent lesion, lower lip

Prior to August 18, 2009, a 0 percent rating was in effect for 
the service-connected herpes lesion, pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7820, 7806.  Given the clinical 
findings, a compensable rating under this code is not warranted 
prior to August 18, 2009.  The evidence does not show that the 
service-connected herpes lesion involved at least 5 percent of 
the entire body or of the exposed areas affected, or that 
treatment of the lesion included corticosteroids or other 
immunosuppressive drugs.  Hence, a compensable rating may not be 
assigned pursuant to Diagnostic Codes 7820, 7806.
            
The Board has considered whether higher ratings are possible 
under any other Diagnostic Codes.  Diagnostic Code 7800 provides 
for a 10 percent rating where there is disfigurement of the face 
and least one characteristic of disfigurement.  Note (1) to 
Diagnostic Code 7800 provides that one of the eight 
characteristics of disfigurement includes a scar at least one- 
quarter inch (.6 cm) wide at widest part.  In this case, a May 
2003 VA dermatology note shows the Veteran's herpes lesion 
measured 2 mm. which is the equivalent of only 0.2 cm.  As the 
lesion is not at least one- quarter inch, a compensable rating 
under Diagnostic Code 7800 is not warranted.  Also, there has 
been no showing that the herpes lesion involves underlying tissue 
and measures greater than 12 inches, thus a higher rating under 
Diagnostic Code 7801 is not appropriate.  There is no limitation 
of the affected body part (i.e. the left lower lip); a higher 
rating is not possible under Diagnostic Code 7805.  An initial 
compensable disability rating is not warranted for the entire 
period of time prior to August 18, 2009.

From August 18, 2009, a 10 percent rating is in effect for the 
service-connected herpes lesion, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7820, 7804 for a painful and tender lesion.  
Based on the application of the foregoing criteria to the 
evidence of record, a higher rating is not warranted.  A 10 
percent rating is the maximum rating possible under Diagnostic 
Code 7804.  The revised criteria set forth in Diagnostic Code 
7804 require that there exist 3 or 4 scars which are painful or 
unstable in order to warrant a 20 percent rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2010).  There is only one painful 
herpes lesion on the Veteran's lip and thus, a 20 percent rating 
is not warranted.  

The Board has also considered whether higher ratings are possible 
under other pertinent Diagnostic Codes such as Diagnostic Codes 
7800, 7805 and 7806.  However, as the herpes lesion does not 
manifest with at least two or three characteristics of 
disfigurement, the criteria for a 20 percent rating under 
Diagnostic Code 7800 are not met.  There also is no limitation of 
function of the left lower lip, so a rating under Diagnostic Code 
7805 is not possible.  Finally, there is no competent medical 
evidence to demonstrate that the service-connected herpes lesion 
of the lip involves greater than 20 percent of the exposed body 
area.  Moreover, the Veteran has denied any systemic therapy 
treatment.  As such, a higher rating under the old or revised 
Diagnostic Code 7806 criteria is not warranted.  Therefore, a 
rating greater than 10 percent pursuant to Diagnostic Code 7804 
is not warranted at any time after August 18, 2009.  The Board 
finds that the staged ratings assigned by the RO are appropriate 
based on distinct facts showing that different ratings are 
warranted for different periods of time.  

Extraschedular Ratings

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
allergic rhinitis, herpes lesion of the lip, and scars, residual 
of condylectomies of bilateral fifth toes are inadequate.  A 
comparison between the level of severity and symptomatology of 
the appellant's respective disabilities with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe the appellant's disability level and 
symptomatology as was discussed above.  While the Veteran has 
reported some interference with her employment due to her skin 
conditions due to pain and/or embarrassment, the respective 
rating criteria for skin disabilities reasonably contemplate such 
interference.  

The Board further observes that, even if the available schedular 
evaluation for the Veteran's disabilities are inadequate (which 
they manifestly are not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the appellant 
has required any, much less frequent, hospitalizations for her 
disabilities.  Additionally, there is no evidence of marked 
interference with employment solely due to these disabilities.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2010) is not warranted.

Finally, a TDIU is a part of a claim for increased rating. Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) 
submits evidence of a medical disability; (2) makes a claim for 
the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) 
that an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran is employed.  
Inasmuch as there is no evidence of unemployability, TDIU is not 
raised by the record.


ORDER

An initial compensable evaluation for allergic rhinitis is 
denied.

Prior to August 18, 2009, an initial compensable evaluation for 
scars, residual of condylectomies of bilateral fifth toes is 
denied.

From August 18, 2009, the criteria for a 10 percent disability 
rating, but no higher, for the fifth right toe condylectomy scar 
have been met.  

From August 18, 2009, the criteria for a 10 percent disability 
rating, but no higher, for the fifth left toe condylectomy scar 
have been met.

Prior to August 18, 2009, a compensable evaluation for herpes 
simplex virus, recurrent lesion, lower lip is denied.

From August 18, 2009, an evaluation in excess of 10 percent for 
herpes simplex virus, recurrent lesion, lower lip is denied.




REMAND

Service-connected hyperpigmented lesions, face and right axillary 
region are currently rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806.  The rating criteria 
require specific findings regarding the percentage of the entire 
body area involved as well as the total area of exposed skin 
involved.

The Veteran underwent a VA examination in November 2003.  On 
physical examination, the Veteran was noted to have velvety-thin 
plaques in her bilateral axilla region.  Flesh-toned and red 
papules were noted on her chest, along with some pit scars on her 
face, especially along the hairline.  The clinical impression was 
acne vulgaris with scarring, with a component of pomade acne of 
her scalp or acne cosmetic of her scalp.  In addition, there was 
intractable plantar keratomas of the axilla bilaterally.  The 
Veteran underwent another VA examination in August 2009.  On 
physical examination, there were multiple brown macular spots on 
the bilateral cheeks and pit scars noted on the left cheek.  
There were three hyperpigmented lesions involving right axillae.  

Diagnostic codes 7800, 7801, and 7806 all appear to be applicable 
in rating this disability.  The Board finds that the VA 
examination reports do not provide sufficient information 
concerning the extent of the Veteran's hyperpigmented lesions 
involving her face and axillary region.  

As noted, to obtain a higher disability rating under Diagnostic 
Code 7806, the Veteran would have to show that 20 to 40 percent 
of her entire body or 20 to 40 percent of exposed areas are 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7806.  To obtain a 
higher disability rating under Diagnostic Code 7800, the Veteran 
would have to show at least two or more characteristics of 
disfigurement are attributable to the lesions on her face and 
axillae.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Most of the 
characteristics described at Note (1) under Diagnostic Code 7800 
require a specific measurement of the area of skin involved.  
Finally, the Board notes that Diagnostic Code 7801 may be 
pertinent as the Veteran's lesions involve her axillae (i.e. the 
armpit).  

A new skin examination is required to provide the findings 
required for a full application of the rating criteria for 
Diagnostic Codes 7800, 7801 and 7806.  

In addition, it is noted that the veteran receives medical care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Accordingly, the RO should associate with the 
claims folder relevant VA medical records dating from August 
2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims 
folder any relevant VA medical records that 
are dated from August 2009.  If there are no 
such additional records, a notation should be 
made in the file.   

2.  Thereafter, the Veteran should be 
afforded a VA dermatology (i.e., skin 
diseases and scars) examination to assess the 
current status of her skin disorder, 
specifically the service-connected 
hyperpigmented lesions of the face and right 
axillary region.  The claims folder should be 
made available to the examiner for review.  
All indicated tests and studies are to be 
performed.  The examiner should review the 
results of any testing prior to completion of 
the report.  The examiner should provide a 
detailed assessment of the service connected 
condition which includes but is not limited 
to the following:

a) The examiner should provide specific 
percentages of the total body area affected 
as well as the total exposed body area 
affected by the hyperpigmented lesions of the 
face and right axillary regions.  
b)  The examiner should also provide specific 
measurements regarding the size (length and 
width) of the multiple macular spots noted on 
the Veteran's bilateral cheeks and pit scars 
noted on the right cheek.  Specific 
measurements regarding the size of the three 
areas of hyperpigmented lesions noted in the 
right axillae should also be provided.

c)  The examiner should also indicate whether 
the Veteran's treatment includes use of 
systemic therapy and whether such therapy was 
required for a total duration of six weeks or 
more, but not constantly, during the past 
twelve-month period. 

A complete rationale for all opinions 
expressed should be provided.

3.  After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


